Citation Nr: 1432859	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-47 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the RO. In his September 2010 Substantive Appeal, the Veteran requested to be scheduled for a hearing before a Veterans Law Judge (VLJ) at the Board's offices in Washington, DC. He withdrew his request in June 2014. 

The Board also notes that the Veteran is represented by Disabled American Veterans (DAV). In January 2014, the Board received the Veteran's request to have his representation changed in favor of Veterans of Foreign Wars of the United States (VFW). However, the Board finds that this request for a change in representation is not timely (appeal was certified on September 19, 2013; request for change in representation was received on January 6, 2014) and the Veteran has not demonstrated good cause for the delay in filing a timely request. Accordingly, for purposes of the decision hereinbelow, the Board denies the Veteran's request for a change in representation (i.e.., the Board does not recognize any change in representation with regard to the present appeal). However, the Veteran's request for change in representation is referred to the RO for the appropriate action. 38 C.F.R. § 20.1304(b). 

Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDING OF FACT

Lumbar spine forward flexion is better than 60 degrees (combined range of motion is 215 degrees).  The Veteran does not have guarding or muscle spasm of the thoracolumbar spine. 




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for lumbar strain are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for the lumbar spine disorder, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. However, as this appeal stems from the initial grant of service connection for lumbar strain, the notice letter did not contain an explanation of the general rating criteria relevant to his strain.

A May 2009 letter and the October 2009 Statement of the Case (SOC) set forth applicable criteria for ratings for the lumbar strain and the August 2013 Supplemental SOC (SSOC) readjudicated the claim. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disability has not significantly changed and a uniform evaluation is warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The initial rating for the Veteran's lumbar strain has been assigned pursuant to diagnostic code (DC) 5237. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine. See 38 C.F.R. § 4.71a.  

Under the formula, 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 


Analysis

In this case, the Board concludes that the symptoms of the Veteran's lumbar strain do not warrant assignment of a rating in excess of 10 percent. 

The December 2006 MRI report showed multilevel lumbar spondyloarthropathy with interval improvement of previously identified L5-S1 disc protrusion. Additionally, the MRI report showed developing spondyloysis of L5.

The January 2008 report of VA fee-basis examination reflects the Veteran's complaint of pain, stiffness and weakness associated with his lumbar spine disability. He reported that the pain radiated down his left thigh. He described the pain as a squeezing, aching, sharp, cramping pain (8 out of 10). Pain was elicited by physical activity and rest and medication relieved the pain. Objectively, there was no evidence of radiating pain on movement, muscle spasm, tenderness or ankylosis. He had forward flexion to 80 degrees (with objective evidence of pain at 80 degrees). Otherwise, he had full range of motion in all planes. Following repetitive use, he experienced an additional 10 degrees loss of motion due to pain. Thoracolumbar spine motion was not additionally limited by fatigue, weakness, lack of endurance or incoordination following repetitive use. Inspection of the spine showed normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine. There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement. No abnormal findings were noted on examination of the peripheral nerves. Motor function and sensory function were within normal limits and reflex examination was unremarkable. X-ray findings were within normal limits. 

The October 2010 MRI report showed mild anterolisthesis of L5 on S1 with facet marrow signal changes which may be related to stress response or marrow edema. Additionally, mild to moderate bilateral neural foraminal encroachment was noted.

The July 2013 report of VA examination documents diagnoses of degenerative disc disease of the lumbar spine and lumbar strain. The Veteran reported that he was unable to straighten upward or bend forward or backward due to pain. He reported that he experienced radiating pain from the neck to legs daily. He had forward flexion to 80 degrees (with objective evidence of pain at 65 degrees). Otherwise, he had full range of motion in all planes. Following repetitive testing, he had forward flexion to 70 degrees with pain on movement. Otherwise, he had no additional limitation in range of motion on repetitive testing. He reported moderate localized tenderness or pain to palpation of the lumbar spine. However, he did not have guarding or muscle spasm of the thoracolumbar spine. Muscle strength testing, reflex examination and sensory examination in the lower extremities was normal and he had no muscle atrophy. Straight leg raise testing was negative and the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy. He had no other neurologic abnormalities related to his thoracolumbar spine disability. He did not experience any incapacitating episodes due to intervertebral disc syndrome.

Based on the above, the Veteran is not entitled to a rating in excess of 10 percent for his lumbar strain.  The evidence shows that the Veteran has forward flexion of the thoracolumbar spine greater than 60 degrees; and the combined range of motion of the thoracolumbar spine is greater than 120 degrees.  He does not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Rather, the evidence shows that the Veteran has forward flexion to 80 degrees (with objective evidence of painful motion at 65 degrees). Considering the objective evidence of painful motion at 65 degrees, the combined range of motion of his lumbar spine was at worst 215 degrees. Even when motion was limited to 70 degrees after use, such flexion is better than 60 degrees.  Additionally, he had no guarding or muscle spasm of the lumbar spine.  Thus, a higher evaluation is not warranted under Diagnostic Code 5237 for limitation of range of motion.  Further, given that the Veteran is not shown to have experienced any incapacitating episodes of the disc disease of the lumbar spine, a rating in excess of 10 percent based on incapacitating episodes is not warranted under Diagnostic Code 5243 for incapacitating episodes.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar strain is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the January 2008 and July 2013 VA examinations both document that following repetitive testing the Veteran had forward flexion to 70 degrees (i.e., loss of an additional 10 degrees of forward flexion). However, this additional loss of forward flexion of the lumbar spine following repetitive use is contemplated in the assigned 10 percent disability evaluation under Diagnostic Codes 5237. See 38 C.F.R. § 4.59. Further, the May 2008 rating decision specifically granted the 10 percent rating based on painful motion.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  

Here, there is a conflict between the lay and medical evidence.  In the pleadings, he reports that his range of motion is 30-40 percent.  He has reported that he has incapacitation and lies in bed.  In addition, he has pain that radiates to the lower extremity.  The Board has considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative and credible than his lay evidence in determining that his lumbar strain does not meet the criteria for a rating in excess of 10 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Here the appellant has complained of pain on motion. However, the current evaluation contemplates pain on motion and flexion of the lumbar spine greater than 60 degrees.  There is no acceptable evidence of guarding or muscle spasm.  Despite his report of muscle spasm leaving him helpless, such report has been inconsistent with the more probative objective evidence.  His reports of incapacitation are unsupported by a prescription and the reports of limited motion are wildly inconsistent with the medical evidence.   The objective findings of skilled professionals are more probative and credible than the lay evidence.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because despite the Veteran's complaints of radiating pain, neurologic findings and symptoms warranting separate ratings have not been demonstrated.  Objectively, when tested, there was no radiculopathy and sensation was normal.  We do note that in May 2008, there was a report of radiating pain.  However, the examination report did not detail sufficient findings so as to evaluate the complaint.  Accordingly, a separate evaluation for neurologic manifestations is not warranted.

For all the foregoing reasons, the Board finds that a rating in excess of 10 percent for the lumbar strain is not warranted at any time pertinent to this appeal.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the lumbar strain been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's lumbar strain are fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's lumbar strain is contemplated by the 10 percent rating, which take account of both the individual symptoms and the overall impairment caused by the lumbar strain. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. In any event, the above evidence reflects that the effects of the lumbar strain on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned 10 percent rating. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for lumbar strain is not warranted. 38 C.F.R. § 3.321(b)(1).

 
ORDER

Entitlement to an initial rating in excess of 10 percent for lumbar strain is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


